Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of SEQ ID NO: 3 and wherein U is -C(O)-CH2-0-(CH2)2-0-(CH2)2-NH-}; W is -C(O)-C(CH3)2-NH-]; and Z is -C(O)-(CH2)n-COOH, wherein n is integer 16 in the reply filed on 12/28/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Status of pending claims
Applicant’s amendment to claims in the response filed on 12/28/2020 has been acknowledged. 
Claims 1-11 are pending.
Claims 2-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
	Claims 1 and 11 are examined on the merit.
	SEQ ID NO: 3 is not free of prior art. The prior art found has been applied in the rejections as set forth below.


Specification
The substitute specification filed 12/28/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: After reviewing the remarks filed on 12/28/2020 that indicated and pointed out to the support for the instant amendments to the specification it was determined that the instant amendments would introduce new matter. Applicants stated that: “Support for the amendments to the specification made in the substitute specification can be found in Indian Provisional Application No. IN 201821013109, at, for example, page 6, line 13 to page 12, line 9, which was incorporated by reference at the time the instant application was filed. Applicants therefore contend that the substitute specification submitted herewith complies with the requirements of 37 C.F.R. § 1.121(b)(3)”. The supporting document and the specified location in the document was searched and found that no such support is available for the instant amendments as made to the disclosure. Applicants are welcome to clarify the issue with the office with a clear explanation for the support as it is not easily discernable as presented in the supporting document. 

The disclosure is further objected to because of the following informalities: Instant specification disclose peptide sequences for example on pages 5, 7, 10-13, and elsewhere in the document that require SEQ ID Nos.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1 recite a peptide that require a SEQ ID NO.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(New mater)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant application, applicants claim a polypeptide comprising the amino acid sequence: H-X2-X3-X4-G-T-F-T-S-D-V-S-S-Y-L-X16-G-Q-A-A-X21-E-F-X24-A-W-L-V-R-G-R-G- X33-X34, various variables as defined in the claim.
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: 
a. Actual reduction to practice; 
b. Disclosure of drawings or structural chemical formulas; 

 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; 
e. Level of skill and knowledge in the art and 
f. Predictability in the art.  
While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
	Claims as amended recite limitations that are not supported by the disclosure as filed on 04/05/2019. Applicants have amended the specification based on their disclosure in the foreign priority document. Applicants have cited section of the foreign priority document to support the instant amendment to the specification. After reviewing the cited document it was found that no support was seen for the specific embodiments that have been included in the instant amendments to the claims and specification. Hence the instant amendments to the claims constitute new matter that lacks adequate support from the disclosure as originally filed on 04/05/2019. Therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11are rejected under 35 U.S.C. 102102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riber (US 9896495).
In the instant application, applicants claim a polypeptide comprising the amino acid sequence: H-X2-X3-X4-G-T-F-T-S-D-V-S-S-Y-L-X16-G-Q-A-A-X21-E-F-X24-A-W-L-V-R-G-R-G- X33-X34, various variables as defined in the claim. Applicants also claim SEQ ID NO: 3 as the elected species. SEQ ID NO: 3 as disclosed in the sequence listing is as shown below:
<210>  3
<211>  31
<213>  Artificial Sequence
<223>  Synthetic
<221>  MISC_FEATURE
<223>  Semaglutide
<221>  MISC_FEATURE
<222>  (2)..(2)

<221>  MISC_FEATURE
<222>  (20)..(20)
<223>  Lys is substituted

His Xaa Glu Gly Thr Phe Thr Ser Asp Val Ser Ser Tyr Leu Glu Gly Gln Ala Ala Lys Glu Phe Ile Ala Trp Leu Val Arg Gly Arg Gly (SEQ ID NO: 3) 
            
Riber discloses SEQ ID : 70 (column 29, lines 36-37) that read on the instant SEQ ID NO: 3 as follows:
Amino acid position
Instant application
Riber
1
H
H
2
Aib
‘2-methyl-Alanyl’ also known as Aib
3
Absent
Absent
4
E
E
5
G
G
6
T
T
7
F
F
8
T
T
9
S
S
10
D
D
11
V
V
12
S
S
13
S
S
14
Y
Y
15
L
L
16
E
E
17
G
G
18
Q
Q
19
A
A

A
A
21
K
K
22
E
E
23
F
F
24
I
I
25
A
A
26
W
W
27
L
L
28
V
V
29
R
R
30
G
G
31
R
R
32
G
G
33
Absent
Absent
34
Absent
Absent


	Riber discloses the side chain modification on Lys at position 21 as:

[AltContent: textbox (Z)]
[AltContent: textbox (Y)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    144
    485
    media_image1.png
    Greyscale

	In claim 1, W and U are absent and hence the acylation of the ε-amino of the Lys residue by the above linker combination of ‘Z’ and ‘Y’ anticipates instant claim 1 by Riber.
2-0-(CH2)2-0-(CH2)2-NH-. Hence the difference between the prior art of Riber and instant claim is the difference in the linker molecule in the ‘acetylation’ process of ‘Lys’ residue. MPEP section 2112.01 (I) states that: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. Further: “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”. Hence the burden of showing that the product of prior art is functionally different from the instantly claimed relocates to applicants due to the modification of the linker between the two. Hence a 102/103 rejection is appropriate in the instant case. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of copending Application No. 16985207. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application, applicants claim a polypeptide comprising the amino acid sequence: H-X2-X3-X4-G-T-F-T-S-D-V-S-S-Y-L-X16-G-Q-A-A-X21-E-F-X24-A-W-L-V-R-G-R-G- X33-X34, various variables as defined in the claim. Instant claims have been drawn with the transitional phrase ‘comprising’ and hence the reference art can have additional elements. The claims 2 and 8 are species of the instant claims 1 and 11 and hence the invention of copending Application No. 16985207 anticipate instant invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658